Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-3, 6, and 8-20 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 9-20 were previously shown as allowable.  Claims 7-8 were objected to but otherwise allowable if rewritten in independent form. The subject matter of claim 7 was incorporated into independent claim 1.  The prior art does not disclose, imply, suggest, teach or anticipate the presently claimed invention and/or provide a properly motivated combination thereof making the presently claimed invention obvious as defined by claims 1, 9, and 15 in their entireties.  In particular, the photodiode and photosensor in claim 1 help distinguish over the prior art, and the entering in or receiving a passcode in claims 9 and 15 help distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792